DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 120-122, and 143-148 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 6,383,234), and further in view of Rust (US 2014/0050969).
As to claim 1, Noh discloses a secondary battery for cycling between a charged and a discharged state (column 1 lines 52-57, it is a lithium secondary battery, thus the battery will be charged and discharged), the secondary battery comprising a battery enclosure (figure 4 #15, case, column 4 lines 1-7), an electrode assembly (figure 4 #14, electrode assembly, column 4 lines 1-7), carrier ions (column 1 lines 52-57; the battery is a lithium ion battery thus lithium ions will be traveling back and forth from the anode and cathode), a non-aqueous liquid electrolyte (electrolyte solution, claim 1 and 2) within the battery enclosure (claim 1), and a set of electrode constraints (figure 3 and 4, rubber band, column 3 lines 40-51), wherein
the electrode assembly has mutually perpendicular longitudinal, transverse, and vertical axes, a first longitudinal end surface and a second longitudinal end surface separated from each other in the longitudinal direction, and a lateral surface surrounding an electrode assembly longitudinal axis AEA and connecting the first and second longitudinal end surfaces, the lateral surface having opposing first and second regions on opposite sides of the longitudinal axis and EA measured in the longitudinal direction, a maximum length LEA bounded by the lateral surface and measured in the transverse direction, and a maximum height HEA bounded by the lateral surface and measured in the vertical direction (see annotated figure 4 below for the direction and the surfaces are the outer surfaces),
the electrode assembly further comprises a population of electrode structures (figures 1-4 #12, negative electrode, column 2 line 49-column 4 line 33), a population of counter-electrode structures (figures 1-4 #112 and 11, column 2 line 49-column 4 line 33), and an electrically insulating separator material electrically separating members of the electrode and counter-electrode populations (figures 1-4 #102, 103, 104, column 2 line 49-column 4 line 33), members of the electrode and counter-electrode structure populations being arranged in an alternating sequence in the longitudinal direction (figures 1-4),
each member of the population of electrode structure comprises an electrode current collector (column 3 lines 15-26, copper), and each member of the population of the counter-electrode structures comprises a counter-electrode current collector (column 3 lines 3-14, aluminum),
each member of the population of electrode structures comprises a layer of an electrode active material (column 3 lines 15-26) and each member of the population of counter-electrode structures comprises a layer of a counter-electrode active material (column 3 lines 3-14), wherein the electrode active material expands upon insertion of carrier ions into the electrode active material when the secondary battery is charged from a discharged state to a charged state (column 1 lines 52-57, the battery is a lithium ion battery thus as the ions travel 
the set of electrode constraints comprises a primary constraint system comprising first and second primary growth constraints and at least one primary connecting member, the first and second primary growth constraints separated from each other in the longitudinal direction, and the at least one primary connecting member connecting the first and second primary growth constraints (figure 1-4, the rubber band is the electrode constraints, column 3 lines 40-51, the top portion of the rubber band in contact with the separator #10 is the primary connecting member, the sides in contact with the layers are the first and second primary growth constraints), 
wherein one or more of the first primary growth constraints, second primary growth constraint, and the at least one primary connection member is connected to (i) the electrode current collectors of the population of electrode structures, and/or (ii) the counter-electrode current collectors of the population of counter-electrode structures (figures 1-4, column 3 lines 40-51, given that the portions of the rubber band are defined as the first and second primary growth constraints and are along the stacking direction which is flat the portion would be contact with the denoted current collectors). 

    PNG
    media_image1.png
    898
    870
    media_image1.png
    Greyscale

Noh does not specifically state wherein the primary constraint system restrains growth of the electrode assembly in the longitudinal direction such that any increase in the Feret diameter of the electrode assembly in the longitudinal direction over 20 consecutive cycles of the secondary battery is less than 20%, the charged state is at least 75% of a rated capacity of the secondary battery, and the discharged state is less than 25% of the rated capacity of the prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).
Noh is silent to wherein the separator is microporous, and should it be considered that Noh is silent to wherein the electrolyte is non-aqueous. Rust discloses wherein energy storage device such as a battery ([0012]) comprising an electrode a counter electrode and a microporous separator ([0013]) with a nonaqueous-electrolyte ([0094]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the separator and electrolyte from Rust within Noh as a mere combining prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)). 
As to claim 120, modified Noh discloses wherein, the electrode current collector of each member of the population of electrode structures comprises an electrode structure backbone having a layer of electrode active material disposed on a lateral surface thereof, and wherein the counter-electrode current collector of each member of the population of counter-electrode structures comprises a counter electrode structure backbone having the layer of electrode active material disposed on a lateral surface thereof (column 3 lines 3-26, Noh; note as no other portion is required but the backbone the aluminum and the copper sheets are the backbone). 
As to claim 121 and 122, modified Noh is silent to wherein the electrode active material comprises graphite. Rust discloses wherein energy storage device such as a battery ([0012]) comprising an electrode comprising graphite ([0077]). It would have been obvious to one of 
As to claim 143, modified Noh is silent to wherein, a surface area of a projection of the electrode assembly in a plane orthogonal to the stacking direction, is smaller than the surface areas of projections of the electrode assembly onto other orthogonal planes. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change electrode structure as a mere change in shape or aesthetic design change (MPEP 2144.01 I or IV B) baring any criticality or unexpected results.  
As to claim 144, modified Noh discloses wherein, at least a portion of the primary growth constraint system is pre-tensioned to exert a compressive force on at least a portion of the electrode assembly in the longitudinal direction, prior to cycling of the secondary battery between charge and discharged states (figure 3 and 4, rubber band, column 3 lines 40-51; rubber band would apply a pre-tension force; Noh). 
As to claim 145, modified Noh discloses wherein, wherein at least one portion of the first and second primary growth constraints is interior to longitudinal first and second ends of the electrode assembly along the longitudinal axis. (figure 3 and 4, rubber band, column 3 lines 40-51, Noh; the denoted portion of the rubber band would be within the designated location)
As to claim 146, modified Noh discloses wherein the electrically insulating microporous separator comprises a particulate material and a binder ([0135]; Rust), and has a void fraction 
As to claim 147, modified Noh discloses wherein, the carrier ions are lithium (column 1 lines 52-57, the battery is a lithium ion battery thus the carrier ions are lithium). 
As to claim 148, modified Noh discloses wherein, the non-aqueous liquid electrolyte comprises a lithium salt dissolved in an organic solvent ([0094], Rust). 
Allowable Subject Matter
Claims 123-142 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Noh (US 6,383,234) is the closest prior art of record. However, Noh is specifically silent to wherein the secondary constraint system comprises wherein the first and second growth constraints are connected to (i) the electrode current collectors of the population of electrode structures, and/or (ii) the counter-electrode current collectors of the population of counter-electrode structures. This is because the separator wraps the electrode structure thus the compression bands would not be in contact with the either set of current collectors. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Us 2004/0253512 paragraph [0052].
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724